DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure Statements must make all relevant information accessible to the Examiner, rather ask him to play archaeologist with the references, Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.





The information disclosure statement filed April 29, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed (EP3132648, ETSI Draft); and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed April 29, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The 

The information disclosure statement filed April 29, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method for providing or sending data must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptive labels in the blank boxes in a figures as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claims 19-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 19 and 28, the data is transmitted using a location dependent communication protocol, so a communication protocol is already selected.  Does the method select the location dependent communication protocol again?  Is it another or different communication protocol that is “suitable” for that identified geographical location area?  For examination purposes only, the Examiner shall take the claim to mean selecting another and different communication protocol for the identified geographical location area.  The claims are unclear what is doing the steps of identifying, selecting, receiving, retrieving, sending and also depending claims steps.  For Examination purposes only, the Examiner shall take the claims to mean that it is the whole network, which the vehicle is also part of, is doing these steps.  

Regarding claims 21 and 30, how can a geographic location perform steps or functions?
Regarding claims 23, 24, 32, and 33, “plausibilizing” is not an English word. Does Applicant mean plausibility?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20, 29 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 20 and 29, it is inherent that if you identifying anything, you also recognize it.  Hence, these claims to not further limit the parent claim because if one already identify a geographical location area, one already recognize that geographical location area.  In claim 26, 27, 35, 36, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).  There are no further steps or functions claimed, hence these claims do not further limy .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 20, 23, 24, 26-29, 32, 33, 35 and 36, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over KONSTANTINOS DEMESTICHAS ET AL: "Intelligent Advanced Driver Assistance System for Electric Vehicles", INTELLIGENT VEHICLES SYMPOSIUM (IV), 2011 IEEE, IEEE,5. June 2011 in view of United States Patent Application Publication 2006/0003219 (Jaakkola, et al) and Japanese Application Publication JP2003036315A (Kenzo Nishikawa, et al).
These claims are very confusing and poorly constructed.  The Examiner will try apply art to these perplexing claims.
KONSTANTINOS DEMESTICHAS ET AL discloses method for providing data that is receivable by a vehicle in a vehicle ad-hoc network, in which the data is transmitted using a communication protocol between network subscribers subscribing to the vehicle ad-hoc network (page 79, note ITSC, ISC CLAM, IEEE 1609) comprising selecting a communication protocol suitable for the area and receiving data using the selected communication protocol (see page 79, chapter "C. ISO CALM", in particular "using one or more of several communication media and networking protocols enabling transparent connectivity over any possible media. Multiple types of applications and multiple types of communication access technologies (multi-homing) are supported simultaneously"). 
KONSTANTINOS DEMESTICHAS ET AL does not disclose location dependent communication protocol and identifying a geographical location area of the vehicle and the received data is available to at least one network layer situated above the communication protocol.  Jaakkola, et al teaches the use of location dependent communication protocol and identifying a geographical location area of the vehicle for the purpose of using a mobile station's location information, such as country-code or cell information, based upon information from one or more systems, such as cellular or GPS systems, for the purpose of adjusting the operation and/or operating parameters, such as WLAN parameters, in another system, such as a WLAN system, note paragraphs 3-9, 27-30, figure 2.  Kenzo Nishikawa, et al teaches the use of the received data is available to at least one layer situated above of the communication protocol for the purpose of retransmission processing, note paragraph 52, figure2.  
Jaakkola, et al, and the use of the received data is available to at least one layer situated above of the communication protocol for the purpose of retransmission processing, as taught by Kenzo Nishikawa, et al, in the method for providing or sending data of KONSTANTINOS DEMESTICHAS ET AL in order for the operation parameters which should be used by a terminal.
Regarding claims 20 and 29, it is inherent that if you identifying anything, you also recognize it.  If one already identify a geographical location area, one already recognize that geographical location area. 


Regarding claims 24 and 33, note Abstract, paragraph 6, in Jaakkola, et al which shows mobile radio system that is associable with the recognized geographical location area.  This claim is in alternative form.
Regarding claims 26, 27, 35, 36, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use or not the use of a particular structure.  Ex parte Pfeiffer, 1962 C.D. 408 (1961).
Regarding claim 28, Kenzo Nishikawa, et al teaches the use of the retrieving the data from at least one network layer situated above the communication protocol, note paragraph 52, figure 2. 



.

Claims 21, 22, 30, and 31, as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over KONSTANTINOS DEMESTICHAS ET AL: "Intelligent Advanced Driver Assistance System for Electric Vehicles", INTELLIGENT VEHICLES SYMPOSIUM (IV), 2011 IEEE, IEEE,5. June 2011 in view of United States Patent Application Publication 2006/0003219 (Jaakkola, et al) and Japanese Application Publication JP2003036315A (Kenzo Nishikawa, et al) as applied to claims above, and further in view of United States Patent Application Publication 2011/0313874 (Hardie, et al).


.
KONSTANTINOS DEMESTICHAS ET AL in view of Jaakkola, et al and Kenzo Nishikawa, et al, as stated above, except for the geographical location area of the vehicle further comprises performing a check to determine whether known features are available for previously known location areas and the known feature is a geographical position that is associable with the previously known geographical location area and received via a global satellite navigation system.  Hardie, et al teaches the use of geographical location area of the vehicle further comprises performing a check to determine whether known features are available for previously known location areas and the known feature is a geographical position that is associable with the previously known geographical location area and received via a global satellite navigation system for the purpose of associate transaction information with a geographic location, the transaction information relating to one or more users, note paragraphs 1, 27, 53, 96-99.

Hardie, et al, in the method of in the method for providing or sending data of KONSTANTINOS DEMESTICHAS ET AL in view of Jaakkola, et al and Kenzo Nishikawa, et al, in order to determining location information associated with respective devices of the one or more users and their services. 




.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 25 and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645